Case: 4:21-cv-00921-SL Doc #: 1-1 Filed: 05/04/21 10f 19. PagelD #: 4
ELECTRONICALLY FILED
2021 Apr O1 AM 10:31
Anthony P. Vivo, CLERK OF COURT - MAHONING

IN THE COURT OF COMMON PLEAS
MAHONING COUNTY, OHIO

 

 

 

ANGEL FEATHER CASE NO.
3894 Indian Run Drive Apt. 10
Canfield, Ohio 44406 JUDGE:
Plaintiff,
v. COMPLAINT FOR DAMAGES
AND REINSTATEMENT
MAHONING COUNTY SHERIFF’S
OFFICE JURY DEMAND ENDORSED
110 Fifth Avenue HEREIN

Youngstown, Ohio 44503
-and-

BOARD OF MAHONING COUNTY
COMMISSIONERS

21 West Boardman Street
Youngstown, Ohio 44503

4 ae ae ae ee a ee ede

Defendants.
Plaintiff, Angel Feather, by and through undersigned counsel, as her Complaint against the
Defendants, states and avers the following:

PARTIES AND VENUE

 

1. Feather is a resident of the city of Youngstown, county of Mahoning, state of Ohio.

2. Mahoning County Sheriff's Office (“County Sheriff’) is located in the state of Ohio.

3. County Sheriff conducts business at 110 Fifth Avenue, Youngstown, Ohio 44503.

4. All of the material events alleged in this Complaint occurred in Mahoning County.

5. Therefore, personal jurisdiction is proper over Defendants pursuant to Ohio Revised Code
§2307.382(A)(1) and (3).

6. Venue is proper pursuant to Civ. R. 3(C)(1) and (3).

  
 

JE E—————— eee. fr
The Employee's Attorney.’™

od

2021 cv 00535
Case: 4:21-cv-00921-SL Doc #: 1-1 Filed: 05/04/21 20f19. PagelD#: 5

7. This Court is a court of general jurisdiction over the claims presented herein, including all

subject matters of this Complaint.

FACTS

8. Feather is a former employee of County Sheriff.

9. Feather is female.

10.

11.

12.

13.

14.

15.

16.

17.

18.

19.

20.

County Sheriff hired Feather as a Deputy Sheriff on or around November 1, 2016.

Feather was an employee in good standing with little to no history of discipline during her
employment with County Sheriff.

In or around April 2016 Feather interviewed with County Sheriff (hereinafter “Feather’s
Interview”).

During Feather’s Interview, Feather was interviewed by eight ranking officials with the
Sheriff's Office.

During Feather’s Interview, Defendants asked Feather if she had any children.

During Feather’s Interview, Defendants asked Feather if she was married.

During Feather’s Interview, Defendants asked Feather if she could “handle this job”.

Upon information and belief, County Sheriff did not ask similarly situated male employees
whether they had children during their interviews.

Upon information and belief, County Sheriff did not ask similarly situated male employees
whether they were married.

Upon information and belief, County Sheriff did not ask similarly situated male employees
whether they could “handle this job”.

The questions asked in Feather’s Interview constituted gender discrimination.

See Fe
The Employee's Attorney.™ 2

 

2021 CV 00535
21.

22.

23.

24.

25.

26.

27.

28.

29.

30.

31.

32.

33.

34.

Case: 4:21-cv-00921-SL Doc #: 1-1 Filed: 05/04/21 30f19. PagelD #: 6

A reasonable person in Feather’s position would view the questions in Feather’s Interview to
be gender discrimination.

Jeff Allen was at all times hereinafter mentioned, a Major with County Sheriff.

Allen was at all times hereinafter mentioned, an individual who was a manager and/or
supervisor at County Sheriff who acted directly or indirectly in the interest of County Sheriff.
Allen is a male.

In or around the summer of 2018, Allen asked Feather to be the bait in a sex sting operation
(hereinafter “2018 Sex Sting”).

During the 2018 Sex Sting, Allen asked Feather to pose as an underage female.

During the 2018 Sex Sting, Allen instructed Feather to appear at a designated location, open
the door, and wave a suspected predator into a home.

During the 2018 Sex Sting, County Sheriff promised to pay Feather overtime for participating
in the sting.

Before the date of the 2018 Sex Sting, Feather met with Allen and a Detective Murphy to
discuss her responsibilities (“Allen Sex Sting Meeting”).

During the Allen Sex Sting Meeting, Allen informed Feather that she had to provide
promiscuous photos of herself that were to be used in the undercover process to entice suspects.
During the Allen Sex Sting Meeting, Detective Murphy objected stating that Feather did not
have to provide such photos.

Allen did not request promiscuous photos from other similarly situated male employees.
During the Allen Sex Sting Meeting, Allen insisted that Feather provide promiscuous photos.
During the Allen Sex Sting Meeting, Allen told Feather that she could either take new pictures

or send older pictures of herself from back when Feather was in middle school or high school.

The Employee's Attorney.” 3

 

2021 CV 00535
35.

36.

37.

38.

39.

40.

4].

42.

43.

44.

45.

46.

Case: 4:21-cv-00921-SL Doc #: 1-1 Filed: 05/04/21 4o0f19. PagelD #: 7

During the Allen Sex Sting Meeting, Allen told Feather that he previously made two other
female officers send him promiscuous pictures for past sex sting operations.

During the Allen Sex Sting Meeting, Allen told Feather that she should send him promiscuous
photos because it was “better to be safe than sorry.”

During the Allen Sex Sting Meeting, Allen told Feather that she should wear tight pants for
the sting operation.

Allen did not tell other similarly situated male employees to wear tight pants for the operation.
During the Allen Sex Sting Meeting, Detective Murphy objected to Allen’s request that Feather
wear tight pants.

During the Allen Sex Sting Meeting, Allen told Feather that a red-headed female officer
usually participated in sting operations.

During the Allen Sex Sting Meeting, Allen told Feather that he wanted to “share a hotel room”
with the red-headed female officer.

When Allen stated that he wanted to “share a hotel room” with the red-headed female officer,
he implied that he wanted to have sexual relations with her.

Allen implying that he wanted to have sexual relations with another employee constitutes
sexual harassment.

During the Allen Sex Sting Meeting, Allen offended Feather with his comments about sending
promiscuous underage photos of herself.

During the Allen Sex Sting Meeting, Allen offended Feather with his comments about wearing
tight pants.

During the Allen Sex Sting Meeting, Allen offended Feather with his comments about wanting
to share a hotel room with a red-headed female officer.

See Fe
The Employee's Attorney.™ 4

 

2021 CV 00535
47.

48.

49.

50.

51.

52.

53.

54,

55.

56.

57.

58.

59.

Case: 4:21-cv-00921-SL Doc #: 1-1 Filed: 05/04/21 50f19. PagelD #: 8

After the Allen Sex Sting Meeting, Allen’s actions left Feather with no choice but to withdraw
from the sex sting operation.

After Feather withdrew from working on the 2018 Sex Sting, she missed out opportunities to
be considered for overtime sting operations.

Allen’s actions during the 2018 Sex Sting constitute sexual harassment.

Feather viewed Allen’s actions during the 2018 Sex Sting as sexual harassment.

A reasonable person in Feather’s position would view Allen’s actions during the 2018 Sex
Sting as sexual harassment.

Allen’s actions during the 2018 Sex Sting constitute gender discrimination.

Feather viewed Allen’s actions during the 2018 Sex Sting as gender discrimination.

A reasonable person in Feather’s position would view Allen’s actions during the 2018 Sex
Sting as sexual harassment.

On or around June 30, 2019, Feather was working a scheduled shift in the jail when an inmate
assaulted Feather (hereinafter “June 30, 2019 Workplace Assault”).

During the June 30, 2019 Workplace Assault, an inmate at the jail, Amaris Gordon, threw a
cup filled with an unknown dark-colored chunky liquid at Feather.

During the June 30, 2019 Workplace Assault, the cup and liquid thrown by Gordon struck
Feather in her face and body.

During the June 30, 2019 Workplace Assault, the cup and liquid thrown by Gordon potentially
made contact with Feather’s mucous membranes located in and around her mouth, nose, and
eyelids.

During the June 30, 2019 Workplace Assault, there was an current outbreak of Hepatitis C in
the cell block that Gordon was housed in.

See Fe
The Employee's Attorney.” 5

 

2021 CV 00535
60.

61.

62.

63.

64.

65.

66.

67.

68.

69.

70.

71.

72.

Case: 4:21-cv-00921-SL Doc #: 1-1 Filed: 05/04/21 6 o0f 19. PagelD #: 9

After the June 30, 2019 Workplace Assault, Feather worried that the liquid thrown on her may
have entered her eyes, nose, or mouth causing her to contract Hepatitis C.

Feather reported the June 30, 2019 Workplace Assault to her direct supervisor, Gerald
D’angelo.

D’angelo was at all times hereinafter mentioned, a Sergeant with County Sheriff.

D’angelo was at all times hereinafter mentioned, an individual who was a manager and/or
supervisor at County Sheriff who acted directly or indirectly in the interest of County Sheriff.
D’angelo took no action in response to Feather’s report of the June 30, 2019 Workplace
Assault.

Upon information and belief, County Sheriff had protocols in place for assault.

Upon information and belief, County Sheriff had protocols in place for exposure to bodily
fluids.

After learning of the June 30, 2019 Workplace Assault, D’angelo did not follow the protocols
for assault on an officer.

During Feather’s Workplace Assault, D’angelo did not follow the protocols for an officer’s
exposure to an inmate’s bodily fluids.

William Cappabianca was and at all times hereinafter mentioned a Major with County Sheriff.
Cappacianca was at all times hereinafter mentioned, an individual who was a manager and/or
supervisor for County Sheriff who acted directly or indirectly in the interest of County Sheriff.
Cappabianca is a male.

On or about the second week of July 2019, Cappabianca called Feather in for a meeting to
discuss the June 30, 2019 Workplace Assault with a union representative, John Tkach
(hereinafter “Cappabianca and Tkach Meeting”).

See Fe
The Employee's Attorney.” 6

 

2021 CV 00535
73.

74.

75.

76.

77.

78.

79,

80.

81.

82.

83.

84.

85.

86.

87.

Case: 4:21-cv-00921-SL Doc #: 1-1 Filed: 05/04/21 7 of 19. PagelD #: 10

John Tkach was at all times hereinafter mentioned, a union representative for County Sheriff.
Tkach is a male.

During the Cappabianca and Tkach Meeting, Feather felt that she was being treated as if the
assault was her fault.

Feather attempted to take a short break from the Cappabianca and Tkach Meeting.

Feather went into the women’s locker room to use the restroom.

Cappabianca followed Feather out of the Cappabianca and Tkach Meeting and into the
women’s changing area (“Locker Room Incident’).

Cappabianca harassed Feather by yelling at her to come out of the locker room.

During the Locker Room Incident, Tkach stood outside of the locker room.

During the Locker Room Incident, Tkach did not try to stop Cappabianca from entering the
women’s locker room.

A male supervisor entering a women’s locker room to yell at a female employee is sexual
harassment.

A male supervisor entering a women’s locker room to yell at a female employee is gender
discrimination.

Feather viewed the Locker Room Incident as sexual harassment.

A reasonable person in Feather’s position would view the Locker Room Incident as sexual
harassment.

Feather viewed the Locker Room Incident as gender discrimination.

A reasonable person in Feather’s position would view the Locker Room Incident as gender

discrimination.

See Fe
The Employee's Attorney.” 7

 

2021 CV 00535
88.

89,

90.

91.

92.

93.

94.

95.

96.

97.

98.

99.

Case: 4:21-cv-00921-SL Doc #: 1-1 Filed: 05/04/21 8o0f19. PagelD #: 11

After the Locker Room Incident, Country Sheriff began treating Feather less favorably than
other similarly situated male employees.

Upon information and belief, employees at County Sheriff rely on radio communication to call
for backup and report incidents.

D’angelo refused to respond to Feather’s radio calls.

Refusing to respond to Feather’s radio calls put her safety at risk.

D’angelo did not refuse to respond to the radio calls of similarly situated male employees.
Refusing to respond to a female subordinate’s radio calls and not the calls of similarly situated
male subordinates is gender discrimination.

Feather viewed D’angelo refusing to respond to her radio calls as gender discrimination.

A reasonable person in Feather’s position would view D’angelo refusing to respond to her
radio calls as gender discrimination.

Feather frequently complained to D’angelo about him refusing to respond to her radio calls.
Because D’angelo acted as a manager, County Sheriff became aware of Feather’s complaints.
Upon information and belief, County Sheriff had a duty to conduct an investigation into
D’angelo refusing to respond to Feather’s radio calls.

County Sheriff failed to investigate D’angelo refusing to respond to Feather’s radio calls.

100. Because of Feather’s Workplace Assault, a doctor diagnosed Feather with PTSD.

101. Feather’s PTSD caused severe nightmares and panic attacks even while she was at work

(“Medical Condition’’).

102. The symptoms caused by Feather’s Medical Condition substantially impaired one or more of

her major life activities including working.

See Fe
The Employee's Attorney.” 8

 

2021 CV 00535
Case: 4:21-cv-00921-SL Doc #: 1-1 Filed: 05/04/21 9 of 19. PagelD #: 12

103. Suffering from this Medical Condition, Feather is and was considered disabled within the
meaning of R.C. § 4112.01 et seq.

104. In the alternative, County Sheriff perceived Feather as being disabled.

105. Despite this actual or perceived disabling condition, Feather was still able to perform the
essential functions of her job with or without reasonable accommodation(s).

106. Feather’s doctor sent a letter to County Sheriff describing her Medical Condition.

107. As such, County Sheriff became aware of Feather’s Medical Condition.

108. Upon information and belief, County Sheriff is a covered employee under the FMLA.

109. As of October of 2019, Feather worked for County Sheriff for at least 12 months.

110. As of October of 2019, Feather had at least 1,250 hours of service for County Sheriff during
the previous 12 months.

111. In or around October of 2019, Feather took FMLA leave to care for her disability.

112. On or around November 8, 2019, Feather spoke with Tkach about her FMLA leave.

113. After Feather informed Tkach about her use of FMLA leave, Tkach told Feather that the
Commander of the County Sheriff's office, was coming to her residence to confiscate her ID
badge and gun (“Gun and Badge Confiscation”).

114. During the Gun and Badge Confiscation, Feather requested the exchange be done in a neutral
place as she was not told who would be arriving to confiscate her ID badge and gun.

115. During the Gun and Badge Confiscation, Feather met with an Officer Antonucci in a neutral
location.

116. Antonucci was at all times hereinafter mentioned, the Commander at County Sheriff.

117. Antonucci was at all times hereinafter mentioned, an individual who was a manager and/or

supervisor at County Sheriff who acted directly or indirectly in the interest of County Sheriff.

The Employee's Attorney.” 9

 

2021 CV 00535
Case: 4:21-cv-00921-SL Doc #: 1-1 Filed: 05/04/21 100f19. PagelD #: 13

118. During the Gun and Badge Confiscation, Antonucci confiscated Feather’s ID badge and gun.

119. During the Gun and Badge Confiscation, Antonucci referenced Feather’s FMLA paperwork
as the reason County Sheriff confiscated her ID badge and gun.

120. During the Gun and Badge Confiscation, confiscating Feather’s ID badge and gun was
equivalent to a suspension of her employment.

121. County Sheriff did not confiscate the ID badge and gun of similarly situated male employees
who used FMLA leave.

122. During the Gun and Badge Confiscation, County Sheriff effectively suspended Feather’s
employment in retaliation for making complaints about gender discrimination in the office.
123. During the Gun and Badge Confiscation, County Sheriff effectively suspended Feather’s

employment in retaliation for taking protected FMLA leave.
124, During Feather’s FMLA leave, County Sheriff sent Feather a letter stating that she would not
be allowed to return from leave until she was cleared by an independent third-party doctor.
125. On or about January 18, 2020, Feather faxed FMLA release papers from her doctor to County
Sheriff.

126. The release papers Feather faxed stated that her FMLA leave would be ending on January 21,
2020.

127. On or about January 24, 2020, Feather had not received clearance from an independant third-
party doctor as requested by the County Sheriff.

128. On or about January 24, 2020, County Sheriff accused Feather of “No-call/No-showing” for
a shift (“False No-Call/No-Show’).

129. “No-call/No-showing” refers to an employee not showing up for work and failing to provide
an excuse for not showing up for work.

See Fe
The Employee's Attorney.” 10

 

2021 CV 00535
Case: 4:21-cv-00921-SL Doc #: 1-1 Filed: 05/04/21 110f 19. PagelD #: 14

130. It was impossible for Feather to return to work on January 24, 2020 because she had not been
cleared by an independent third party doctor as requested by County Sheriff.

131. During the False No-Call/No-Show, Feather had not received her ID badge or gun from
County Sheriff.

132. It was impossible for Feather to return to work on January 24, 2020 because she could not
return to work without her ID badge or gun.

133. During the False No-Call/No-Show, County Sheriff forced Feather to choose between
attempting to work without the proper clearance and equipment or being written up for not
showing up to work.

134. Feather returned to work on February 1, 2020.

135. On or about February 2, 2020, Feather suffered a panic attack.

136. Asa result of the February 2, 2020 panic attack, Feather called and let management know she
would not be reporting for her shift that day.

137. After returning to work from her FMLA leave, Feather felt that she was the target of
harassment by her coworkers.

138. D’angelo continued to refuse to answer Feather’s radio calls.

139. County Sheriff intended to have its employees treat Feather so poorly to force her to quit.

140. Feather found her working conditions to be so unusually adverse so as to compel her to quit.

141. A reasonable person in Feather’s position would her working conditions to be so unusually
adverse so as to compel him or her to quit.

142. On February 6, 2020, Feather submitted her resignation notice to County Sheriff.

143. On February 6, 2020, County Sheriff constructively discharged Feather.

144. County Sheriff constructively discharged Feather due to her disability.

See Fe
The Employee's Attorney.™ 11

 

2021 CV 00535
Case: 4:21-cv-00921-SL Doc #: 1-1 Filed: 05/04/21 12 o0f 19. PagelD #: 15

145. In the alternative, County Sheriff constructively discharged Feather due to a perceived
disability.
146. County Sheriff constructively discharged Feather due to her gender.
147. County Sheriff constructively discharged Feather for making protected complaints.
148. County Sheriff constructively discharged Feather for utilizing FMLA leave.
149. Feather suffered emotional distress as a result of Defendants’ conduct, and is entitled
emotional distress damages pursuant to R.C. § 4112.01 et seg.
150. As a direct and proximate result of Defendants’ conduct, Feather suffered and will continue
to suffer damages, including economic, emotional distress and physical sickness damages.
COUNT I: GENDER DISCRIMINATION
151. Feather restates each and every prior paragraph of this Complaint, as if it were fully
restated herein.

152. Feather is a member of a statutorily protected class based on her gender under
R.C. § 4112.01 et seg.

153. Defendants treated Feather differently than other similarly situated employees based on
her gender.

154. Defendants discriminated against Feather on the basis of her gender throughout her
employment with the company.

155. Defendants constructively discharged Feather without just cause.

156. Defendants constructively discharged Feather based on her gender.

157. Defendants’ discrimination against Feather based on her gender violates R.C. § 4112.01 et

seq.

See Fe
The Employee's Attorney.™ 12

 

2021 CV 00535
Case: 4:21-cv-00921-SL Doc #: 1-1 Filed: 05/04/21 13 of 19. PagelD #: 16

158. Feather suffered emotional distress as a result of Defendants’ conduct, and is entitled
emotional distress damages pursuant to R.C. § 4112.01 et seq.
159. As a direct and proximate result of Defendants’ conduct, Feather suffered and will continue
to suffer damages, including economic, emotional distress and physical sickness damages.
COUNT III: DISABILITY DISCRIMINATION

160. Feather restates each and every prior paragraph of this Complaint, as if it were fully restated
herein.

161. Feather suffers from PTSD.

162. Feather is disabled.

163. In the alternative, Defendants perceived Feather as being disabled.

164. Feather’s condition constituted a physical impairment.

165. Feather’s condition substantially impaired one or more of her major life activities including
working.

166. Defendants perceived Feather’s condition to substantially impair one or more of her major
life activities including working.

167. Defendants treated Feather differently than other similarly-situated employees based on her
disabling condition.

168. Defendants treated Feather differently than other similarly-situated employees based on her
perceived disabling condition.

169. On or about February 6, 2020, Defendant constructively discharged Feather’s employment
without just cause.

170. Defendants constructively discharged Feather based her disability.

171. Defendants constructively discharged Feather based her perceived disability.

See Fe
The Employee's Attorney.” 13

 

2021 CV 00535
Case: 4:21-cv-00921-SL Doc #: 1-1 Filed: 05/04/21 14 0f19. PagelD #: 17

172. Defendants violated R.C. §4112.02 when it constructively discharged Feather based on her
disability.

173. Defendants violated R.C. §4112.02 when it constructively discharged Feather based on her
perceived disability.

174. Defendants violated R.C. §4112.02 by discriminating against Feather based on her disabling
condition.

175. Defendants violated R.C. §4112.02 by discriminating against Feather based on her perceived
disabling condition.

176. Feather suffered emotional distress as a result of Defendants’ conduct, and is entitled
emotional distress damages pursuant to R.C. § 4112.01 et seg.
177. As a direct and proximate result of Defendants’ conduct, Feather suffered and will continue
to suffer damages, including economic, emotional distress and physical sickness damages.
COUNT IV: RETALIATION IN VIOLATION OF R.C. § 4112.01 et seg.
178. Feather restates each and every prior paragraph of this complaint, as if it were fully restated
herein.

179. As a result of the Defendant’s discriminatory conduct described above, Feather complained
about the sexual harassment and gender discrimination she was experiencing.

180. Defendant’s actions were retaliatory in nature based on Feather's opposition to the unlawful
discriminatory conduct.

181. Pursuant to R.C. §4112.02(1), it is an unlawful discriminatory practice “to discriminate in any
manner against any other person because that person has opposed any unlawful discriminatory

practice defined in this section...”

See Fe
The Employee's Attorney.™ 14

 

2021 CV 00535
Case: 4:21-cv-00921-SL Doc #: 1-1 Filed: 05/04/21 15 of 19. PagelD #: 18

182. Feather suffered emotional distress as a result of Defendants’ conduct, and is entitled
emotional distress damages pursuant to R.C. § 4112.01 et seq.

183. As a direct and proximate result of Defendant’s retaliatory discrimination against and
termination of Feather, she suffered and will continue to suffer damages, including economic,
emotional distress and physical sickness damages.

COUNT V: SEXUAL HARASSMENT

184. Feather restates each and every paragraph of this Complaint as though it were fully restated
herein.

185. Feather was subjected to unwelcomed sexual harassment in the form of sexual comments,
inappropriate sexual gestures, and sexual advances.

186. Defendants created and sustained an environment of severe and pervasive sexual harassment
in the form of unwelcomed sexual comments, inappropriate sexual gestures, and sexual
advances.

187. Defendants’ actions amount to discrimination on the basis of sex through the creation of a
hostile work environment in violation of R.C. § 4112.02(A).

188. Allen’s sexual harassment of Feather occurred while he was acting in the course and scope
of his employment as a manager.

189. Feather’s supervisors had knowledge of Allen’s sexual harassment and failed to take any
corrective or remedial action.

190. Feather suffered emotional distress as a result of Defendants’ conduct, and is entitled

emotional distress damages pursuant to R.C. § 4112.01 et seq.

See Fe
The Employee's Attorney.” 15

 

2021 CV 00535
Case: 4:21-cv-00921-SL Doc #: 1-1 Filed: 05/04/21 16 of 19. PagelD #: 19

191. As a direct and proximate result of Defendants’ conduct, Feather has suffered and will
continue to suffer damages, including economic, emotional distress and physical sickness
damages.

COUNT VI: RETALIATION IN VIOLATION OF THE FMLA

192. Feather restates each and every prior paragraph of this Complaint, as if it were fully

restated herein.

193. During her employment, Feather utilized FMLA leave.

194. After Feather utilized her qualified FMLA leave, Defendants retaliated against her.

195. Defendants retaliated against Feather by constructively discharging her employment.

196. Defendants willfully retaliated against Feather in violation of U.S.C. § 2615(a).

197. As a direct and proximate result of Defendants’ wrongful conduct, Feather is entitled to all
damages provided for in 29 U.S.C. § 2617, including liquidated damages, costs, and reasonable

attorney’s fees.

DEMAND FOR RELIEF

WHEREFORE, Feather demands from Defendants the following:

(a) Issue an order requiring County Sheriff to restore Feather to one of the positions to which she
was entitled by virtue of her application and qualifications, and expunge her personnel file of
all negative documentation;

(b) An award against each Defendant of compensatory and monetary damages to compensate
Feather for physical injury, physical sickness, lost wages, emotional distress, and other
consequential damages, in an amount in excess of $25,000 per claim to be proven at trial;

(c) An award of punitive damages against each Defendant in an amount in excess of $25,000;

See Fe
The Employee's Attorney.” 16

 

2021 CV 00535
Case: 4:21-cv-00921-SL Doc #: 1-1 Filed: 05/04/21 17 of 19. PagelD #: 20

(d) An award of reasonable attorneys fees and non-taxable costs for Carr claims as allowable under

law;

(ec) An award of the taxable costs of this action; and

(f) An award of such other relief as this Court may deem necessary and proper.

EE
The Employee's Attorney.”

17

Respectfully. submitted,

Andrew D.Pappert (0093964)

Brian D. Spitz (006816)

THE Spitz LAW FIRM, LLC

25200 Chagrin Boulevard, Suite 200
Beachwood, OH 44122

Phone: (216) 291-4744

Fax: (216) 291-5744

Email: drew.pappert@spitzlawfirm.com

von,

 

 

 

Attorney For Plaintiff Fawn Porter

 

2021 CV 00535
Case: 4:21-cv-00921-SL Doc #: 1-1 Filed: 05/04/21 18 0f 19. PagelD #: 21

JURY DEMAND

Plaintiff Angel Feathers demands a trial by jury by the maximum number of jurors permitted.
a

a ae

ae

 

 

Andrew D.Pappert (0093964)

 

I P
The Employee's Attorney.” 18
€ ee

2021 CV 00535
Case: 4:21-cv-00921-SL Doc #: 1-1 Filed: 05/04/21 19 of 19. PagelD #: 22

  
 

JE E—————— eee. fr
The Employee's Attorney.’™

od

2021 cv 00535
